UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-8022


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

GEORGE LALOUDAKIS,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cr-00608-RDB-5; 1:13-cv-00467-RDB)


Submitted:   February 27, 2014             Decided:   March 5, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Laloudakis, Appellant Pro Se. Debra Lynn Dwyer, Assistant
United States Attorney, Rod J. Rosenstein, United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               George Laloudakis seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                   The

order is not appealable unless a circuit justice or judge issues

a    certificate       of    appealability.                28   U.S.C.        § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief    on    the    merits,      a    prisoner         satisfies       this   standard       by

demonstrating         that     reasonable           jurists       would       find    that     the

district       court’s      assessment        of     the    constitutional           claims     is

debatable      or     wrong.        Slack     v.     McDaniel,          529   U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and      that       the    motion       states   a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that     Laloudakis          has        not     made        the     requisite          showing.

Accordingly, we deny a certificate of appealability, deny leave

to   proceed     in    forma       pauperis,        and    dismiss       the     appeal.       We

dispense       with    oral     argument           because        the    facts       and     legal



                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3